DETAILED ACTION
This Office Action is in response to Amendment filed August 2, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claim 2 recites that “said functional layer comprises a semiconductor light emitting diode structure”, which is directed to an embodiment distinct form the power device for the inverter recited in the new claim 14.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, while Applicants originally disclosed that “the (said) etchant consisting essentially of a fluorine-based gas” in the ABSTRACT and original claim 1, where “The fluorine-based gas may preferably be one or more compound selected from the group consisting of carbon fluoride, fluorohydrocarbon and sulfur fluoride” as originally disclosed in paragraph [0071] of current application, Applicants did not originally disclose “said etchant consisting of a fluorine-based gas” as recited on lines 11-12 of the amended claim 1, because (a) the transitional phrase “consisting essentially of” and the transitional phrase “consisting of” are not exactly the same, (b) MPEP 2111.02 stipulates that “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim”, (c) what Applicants currently claim is that the claimed etchant, which consists of a fluorine-based gas, is a 100% pure fluorine-based gas, and thus does not include any universally present atoms or molecules of water vapor, carbon monoxide, carbon dioxide, oxygen molecules, hydrogen molecules, etc., and (d) however, Applicants did not originally disclose a 100% pure fluorine-based gas, which would also fail to comply with the enablement requirement as discussed below since any etchant would inherently include a certain amount of impurities; for example, 99.999% hydrofluoric acid commonly used in a semiconductor manufacturing process is not 100% pure hydrofluoric acid, and likewise an etchant that is a 99.999% fluorine-based gas does not consist of a fluorine-based gas.  Claims 2, 4, 7, 8 and 10 depend on claim 1, and therefore, claims 2, 4, 7, 8 and 10 also fail to comply with the written description requirement.

Claims 1, 2, 4, 7, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding claim 1, Applicants originally disclosed that “the (said) etchant consisting essentially of a fluorine-based gas” in the ABSBSTRACT and original claim 1, where “The fluorine-based gas may preferably be one or more compound selected from the group consisting of carbon fluoride, fluorohydrocarbon and sulfur fluoride” as originally disclosed in paragraph [0071] of current application.  However, Applicants did not enable one of ordinary skill in the art to make “said etchant consisting of a fluorine-based gas” as recited on lines 11-12, which suggests that the etchant is 100% pure fluorine-based gas, because MPEP 2111.02 stipulates that “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim”.  Even the phrase “the (said) etchant consisting essentially of a fluorine-based gas” only appears in the ABSTRACT and original claim 1, and therefore, Applicants did not originally disclose how to enable one of ordinary skill in the art to make the 100% pure fluorine-based gas as claimed by the limitation “said etchant consisting of a fluorine-based gas”, because (a) for example, even 99.999% hydrofluoric acid commonly used in a semiconductor manufacturing process does not consist of hydrofluoric acid and thus is not 100% pure hydrofluoric acid, and likewise an etchant that is a 99.999% fluorine-based gas does not consist of a fluorine-based gas, and (b) the 100% pure fluorine-based gas would also be in violation of the Second Law of Thermodynamics.  Claims 2, 4, 7, 8 and 10 depend on claim 1, and therefore, claims 2, 4, 7, 8 and 10 also fail to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear whether the limitation “growing a surface gallium nitride layer by Na flux method to provide a body comprising said surface gallium nitride layer” recited on lines 5-6 suggests that the body is itself the surface gallium nitride layer, because when a surface gallium nitride layer is grown, the surface gallium nitride layer is formed rather than the body comprising said surface gallium nitride layer, which may be thicker than the gallium nitride layer, being formed.
(2) Also regarding claim 1, it is not clear what the limitation “performing a dry etching treatment of said surface of said surface gallium nitride layer” recited on lines 8-9 refers to, because (a) “said surface of said surface gallium nitride layer” should refer to “a surface of said gallium nitride layer” recited on line 7 that was subjected to the mechanical polishing as recited on line 7, (b) however, “a surface of said gallium nitride layer” recited on line 7 should be directed to the surface 2a in Fig. 1(a) of current application, while “said surface of said surface gallium nitride layer” on which the dry etching treatment is performed should be directed to the surface 3a in Fig. 1(b) of current application, (c) therefore, there is a discrepancy between “a surface of said surface gallium nitride layer” and “said surface of said gallium nitride layer”, and the dry etching cannot be performed on “said surface of said surface gallium nitride layer” as recited on lines 8-9 if “said surface of said surface gallium nitride layer” refers to “a surface of said surface gallium nitride layer”, and (d) in this case, the limitation “performing a dry etching treatment of said surface of said surface gallium nitride layer” recited on lines 8-9 may also fail to comply with the written description requirement since Applicants did not originally disclose that the dry etching treatment is performed on the surface of the surface gallium nitride layer 2a in Fig. 1(a) of current application.
(3) Further regarding claim 1, it is not clear what the “mixtures thereof” recited on line 13 refers to, because (a) it is not clear whether the “mixtures thereof” is a typo of “a mixture thereof” since it is not clear whether there are a plurality of “mixtures” of the carbon fluoride, fluorohydrocarbon and sulfur fluoride, or there is a mixture of the carbon fluoride, fluorohydrocarbon and sulfur fluoride, and (b) if there are a plurality of “mixtures” of the carbon fluoride, fluorohydrocarbon and sulfur fluoride, it is not clear whether the plurality of “mixtures” are directed to mixtures of different contents of individual carbon fluoride, fluorohydrocarbon and sulfur fluoride, or to different mixtures of (i) carbon fluoride and fluorohydrocarbon, (ii) carbon fluoride and sulfur fluoride, (iii) fluorohydrocarbon and sulfur fluoride, and (iv) carbon fluoride, fluorohydrocarbon and sulfur fluoride.
Claims 2, 4, 7, 8 and 10 depend on claim 1, and therefore, claims 2, 4, 7, 8 and 10 are also indefinite.

Response to Arguments
Applicants' arguments filed August 2, 2022 have been fully considered but they are not persuasive.

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

September 22, 2022